DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	Claims 8, 10, 12, 21, and 23 are currently pending and rejected.
	
	Claims 1-7, 9, 11, 13-20 and 22 are canceled.



Claim Rejection – 35 U.S.C. 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8, 10, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (Pub. No.: US 2015/0032623), in view of Moshal (Pub. No.: US 2014/0289107), Marra et al. (Pub. No.: US 2018/0330361) and Zhang (Pub. No.: US 2017/0279925).
	As per claim 8 and 21, Friedman teaches an optical scan triggered electronic funds transfer method comprising: 
 	receiving, by a payment services provider computer, a transaction request from a user mobile device (see paragraph 0005-0007 and 0017, “receiving, by the payment processing computing device, a transaction request message from the consumer mobile device, the transaction request message including a merchant identifier, a transaction amount, a device identifier associated with the consumer mobile device, and consumer verification data”), 
the transaction request including a merchant identifier scanned by the user mobile device from a quick response (QR) code presented by a merchant, said merchant identifier for identifying the merchant (see paragraph 0032, “the consumer uses image capture component 46 to acquire an image of the merchant information, such as, but, not limited to a barcode or QR code that is able to provide the merchant’s information that can be decoded by payment processing computing device 36”), 
the transaction request proposing a transaction, said transaction request not identifying any financial account that belongs to the merchant (see paragraph 0005-0007 and 0017, “receiving, by the payment processing computing device, a transaction request message from the consumer mobile device, the transaction request message including a merchant identifier, a transaction amount, a device identifier associated with the consumer mobile device, and consumer verification data”; the transaction request only contains a merchant identifier, which the payment processing computer device can decode, and the transaction request message clearly does not contain merchant’s financial account information), 
wherein the payment services provider computer is remote from said user mobile device (see FIG. 1B and paragraph 0032, the payment processing computing device 36 is remote from user mobile device 44); 
retrieving, by the payment service provider computer from at least one directory, the merchant’s banking details and user banking details (see paragraph 0005, “retrieving, from the memory, the account number based on the device identifier and the consumer verification data, retrieving, from the memory, the merchant and associated acquirer bank data based on the merchant identifier”; also see paragraph 0007 and 0017);
	appending, by the payment services provider computer, the merchant’s banking details and user banking details to the received transaction request (see paragraph 0005, 0007, 0017 and 0033-0034, “Payment processing computing device 36 is also programmed to retrieve, from memory 52, the consumer account number based on the device identifier, the consumer verification data and the merchant data based on the merchant identifier” and “Payment processing computing device 36 is further programmed to generate an authorization request message including the account number, the transaction amount, and the merchant data, transmit the authorization request message over a payment network to an issue bank”; also see paragraph 0038, payment processing computing device retrieves merchant bank account information from database 120 based on merchant identifier);
  	receiving, by the payment services provider computer, an indication from the user mobile device confirming the transaction (see paragraph 0032, “the price may be entered into a consumer mobile device 44 using a manual input using a user interface (UI) presented on the consumer mobile device or using speech input” and “When the information is acquired, the consumer indicates the information is accurate and consumer mobile device 44 transmits the information in an authorization request message to payment processing computing device 36 through network 38”); 
 	in response to the indication, initiating, by the payment services provider computer with a payment/switch network, a funds transfer in an EFT (electronic funds transfer) system for the transaction amount from a user account associated with the user banking details to a merchant account associated with the merchant’s banking details (see paragraph 0005, “generating, by the payment processing computing device, an authorization request message including the account number, the transaction amount, and the merchant data, transmitting the authorization request message over a payment network to an issuer bank”; also see paragraph 0017, 0027, 0032, 0034, and 0041-0044, “After a transaction is captured, the transaction is settled between the merchant, the merchant bank, and the issuer); and 
 	transmitting, by the payment services provider computer, to the merchant (POS) device of the merchant and to the user mobile device, a confirmation message that the funds transfer has been performed (see paragraph 0032 and 34, “Payment processing computing device 36 is further programmed to…receive an authorization response message from the issuer bank through the payment network, and transmit the authorization response message to consumer mobile device 44 and merchant mobile device 50”, authorization response message is transaction confirmation message; also see paragraph 0007 and 0037, merchant device can be a POS device).
	Examiner notes, Freidman does not teach receiving, by a payment service provider computer from a merchant point of sale (POS) device of a merchant, a request for a dynamic quick response (QR) code comprising a transaction amount, a merchant identifier and geolocation information; generating, by the payment services provider computer, the dynamic QR code by using at least the merchant identifier, the transaction amount and the geolocation information; transmitting, by the payment service provider computer, the dynamic QR code to the POS device.
Moshal teaches receiving, by a payment service provider computer from a merchant point of sale (POS) device of a merchant, a request for a dynamic quick response (QR) code comprising a transaction amount, a merchant identifier and geolocation information (see paragraph 0043, “CRPI 812 can comprise program instructions that are executable to generate and transmit, to a QR source, requests for QR codes”; QR source can be interpreted as payment service provider; also see paragraph 0068); 
generating, by the payment services provider computer, the dynamic QR code by using at least the merchant identifier, the transaction amount and the geolocation information (see paragraph 0035, “QR code 999 can be configured as a dynamic QR code” and “the data fields of a dynamic QR code can comprise, but not limited to, one or more of the following data fields: a name and address of the merchant…a total amount due” and “A dynamic QR code can include a merchant identification code of the merchant generating the dynamic QR code”; also see paragraph 0043, the dynamic QR code can be generated by a QR source); 
transmitting, by the payment service provider computer, the dynamic QR code to the POS device (see paragraph 0041, “Network interface 802 can receive QR codes from a QR source, transmit QR codes to electronic display device 132”; also see paragraph 0068).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Friedman with teaching from Moshal to include receiving, by a payment service provider computer from a merchant point of sale (POS) device of a merchant, a request for a dynamic quick response (QR) code comprising a transaction amount, a merchant identifier and geolocation information; generating, by the payment services provider computer, the dynamic QR code by using at least the merchant identifier, the transaction amount and the geolocation information; transmitting, by the payment service provider computer, the dynamic QR code to the POS device.  The modification would have been obvious, because it is merely applying a known technique (i.e. generating a dynamic QR code based on merchant and payment information) to a known method (i.e. optical scan triggered EFT) ready to provide predictable result (i.e. enhance security).
	Examiner notes however, the combination of Friedman and Moshal does not explicitly teach transmitting, by the payment services provider computer to the user mobile device, a name that identifies the merchant without identifying the merchant’s banking details.
	Marra teaches retrieving, by the payment service provider computer from at least one directory, the merchant’s banking details (see paragraph 0087, “the remote server computer may reference a directory or look-up table to translate the merchant alias into the merchant’s name and identifier for the payment account system”);
transmitting, by the payment services provider computer to the user mobile device, a name that identifies the merchant without identifying the merchant’s banking details (see paragraph 0011, 0026, 0086-0089, “the remote server computer may transmit a message back to the mobile device to indicate the translated merchant’s name” and “the user’s mobile device may display the merchant’s name to the user”; Examiner notes even though paragraph 0088 teaches the latter message “may also identify the merchant’s bank”, it is clearly an optional feature not required to be performed; the prior art can just transmit merchant’s name to user’s mobile device without the banking details).
	Zhang also teaches transmitting, by the payment services provider computer to the user mobile device, a name that identifies the merchant without identifying the merchant’s banking details (see paragraph 0089-0091, “After identifying the merchant account of the current service operation according to check payment random code, the service server may send the account information of the merchant account to customer device, so that the customer device displays the account information on the application interface of the payment APP”; the prior art also clearly states that the account information “may include a merchant name, a merchant type, and the like”, but does not include banking details).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination of Friedman and Moshal with teaching from Marra and Zhang to include retrieving, by the payment service provider computer from at least one directory, the merchant’s banking details; and transmitting, by the payment services provider computer to the user mobile device, a name that identifies the merchant without identifying the merchant’s banking details.  The modification would have been obvious, because it is merely applying a known technique (i.e. a remote server transmitting a merchant’s name associated with a QR code to a user’s mobile device) to a known method (i.e. optical scan triggered EFT) ready to provide predictable result (i.e. allow user to confirm the identity of the merchant who is receiving the fund).
	As per claim 10, Friendman teaches prior to said appending step, retrieving, by the payment services provider computer, the merchant’s banking details from a directory (see paragraph 0038, payment processing computing device retrieves merchant bank account information from database 120 based on merchant identifier; database 120 is a directory).
  	
Claim 12 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (Pub. No.: US 2015/0032623), in view of Moshal (Pub. No.: US 2014/0289107), Marra et al. (Pub. No.: US 2018/0330361) and Zhang (Pub. No.: US 2017/0279925), and further in view of Handley (Pub. No.: US 2018/0165672).
As per claim 12 and 23, Friendman does not teach wherein the merchant is a mass transit system. 
	Handley teaches wherein the merchant is a mass transit system (see paragraph 0028).
	
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Handley with teaching from Handley to include the merchant is a mass transit system.  The modification would have been obvious, because it is merely applying a known technique (i.e. use QR code to facilitate transaction at mass transit) to a known method (i.e. transaction triggered by scanning QR code) ready to provide predictable result (i.e. speed up mass transit transaction).



Response to Remarks

Applicant’s arguments, see Remarks, filed on 02/24/2022, with respect to rejection under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection under 35 U.S.C. 101 has been withdrawn. 
Applicant amended independent claim 8 and 21 with new limitations.  Examiner cites an additional reference, Moshal (Pub. No.: US 2014/0289107), to address the added limitations. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441. The examiner can normally be reached 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
MAY-2022